Filed pursuant to Rule 497 File No. 333-157217 Supplement dated November 13, 2009 to Prospectus dated June 11, 2009 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus of Keating Capital, Inc. dated June 11, 2009, as supplemented by Supplement No. 1 dated June 16, 2009 and Supplement No. 2 dated August 14, 2009. You should carefully consider the “Risk Factors” beginning on page 22 of the Prospectus before you decide to invest. Status of our Continuous Public Offering On June 11, 2009 we commenced our continuous public offering pursuant to which we intend to sell from time to time up to 10 million shares of our common stock, at an initial offering price of $10 per share, for a period of 12 months, subject to a six month extension at our sole discretion. We will not sell any shares unless we raise gross offering proceeds of $1 million from persons who are not affiliated with us or our investment adviser, Keating Investments, LLC, by the time the offering concludes.As of November 12, 2009, no shares of common stock have been sold and no proceeds have been received from our continuous public offering. This supplement replaces in its entirety the discussion under the heading “Material U.S. Federal Income Tax Considerations” at page 107 of the Prospectus with the following paragraphs: We are currently taxable as a corporation under Subchapter C of the Internal Revenue Code (a “C corporation”).Beginning with our 2010 taxable year, we intend to operate so as to qualify as, and to elect to be treated for U.S. federal income tax purposes as, a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code.Based on the results of operations for the 2010 taxable year, we may decide not to make the election to be treated as a RIC for the 2010 taxable year.In that case, we anticipate that we will make the election to be treated as a RIC in a subsequent taxable year as soon as it is advantageous to do so.If we do not meet the criteria to qualify as a RIC for our 2010 taxable year or do not elect to be taxable as a RIC, we will continue to be taxed as a C corporation. As a RIC, we generally will not have to pay corporate-level federal income taxes on any ordinary income or realized capital gains that we distribute to our stockholders as dividends. To qualify as a RIC, we must, among other things, meet certain source of income and asset diversification requirements (as described below). In addition, in order to obtain the federal income tax benefits allowable to RICs, we must distribute to our stockholders, for each taxable year, at least 90% of our “investment company taxable income,” which is generally our net ordinary income plus the excess, if any, of realized net short-term capital gains over realized net long-term capital losses. The following discussion is a general summary of the material United States federal income tax considerations applicable to us and to an investment in our shares.
